DETAILED ACTION
This action is responsive to the amendments filed 10/4/2022.
Claims 1-26 are pending. Claims 1, 5, 14, 18 and 24 are currently amended.
The Double Patenting rejection is withdrawn.
All prior rejections under 35 U.S.C. § 103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-9, 11, 14, 16, 17, 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Alon, et al., U.S. PGPUB No. 2014/0143655 (“Alon”), in view of Bose, et al., U.S. Patent No. 11,232,484 (“Bose”).
Alon teaches a system and method for adjusting displayed content based on user behavior. With regard to Claim 1, Alon teaches a system for personalization of digital displayed media comprising:
one or more processing modules; and one or more non-transitory storage modules storing computing instructions configured to run on the one or more processing modules ([048] describes a user navigating to a website using a communication device) and perform acts of: 
using personalization logic to: evaluate one or more user conditions of a user to determine one or more user segments, wherein at least one of the one or more user conditions is associated with the user’s visit to at least one of the two or more channels; and select an experience based at least in part on the one or more user segments ([0059] teaches that users can be clustered based on logic that evaluates various conditions about users, including user interaction in a visit to a website channel including clicks, navigation paths, etc.; [0075]-[0076] describe that predefined rules can be retrieved to select content for presentation to a user in a website, where the predefined rules can be applied based on a status determined for a user by analyzing user behavior or based on the cluster in which the user was classified); and 
executing, on a webserver, the personalization logic when the user visits a channel in order to facilitate display of personalized content within the digital displayed media on the visited channel based at least in part on the selected experience ([0075]-[0076] describe that the identified content is loaded in a website and presented to the user).
Alon, in view of Bose teaches personalization logic configured to be adaptable to personalization of digital displayed media among two or more channels; executing the personalization logic when a user visits a channel of the two or more channels; wherein the two or more channels comprise at least one website channel; and{WB477228v10 }34Docket No. HYV-003_CON at least one non-website channel comprising applications and internet capable devices.
Alon teaches the personalization logic using interaction with a website channel, as is described above. Bose teaches at Col. 6, lines 27-52 that web and application servers include websites, applications and interfaces with which a user interacts. User interactions with a website and an application can be monitored and collected by the servers. Col. 7, lines 6-22 describe that collected information can be converted into variables or attributes for the user. Col. 8, lines 11-52 describe that user profile information can be accessed to customize and personalize content, and relevant content can be routed through a content store to personalize the user experience while interacting the with the web and application server. Real-time information can be analyzed along with historical and user profile data in order to personalize content for a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Bose with Alon. Bose teaches a system and method that collects user data across websites, applications, and other interfaces in the course of personalizing content across those various access points to an enterprise system. One of skill in the art would seek to combine elements of Bose with Alon, in order to improve user experience by providing personalized content across various access points to enterprise systems.
Claim 14 recites a method carried out by the system of Claim 1, and the claim is similarly rejected as obvious.
With regard to Claim 3, Alon teaches inserting a tracking code in a webpage of the website channel, wherein the tracking code comprises common code, account specific logic, and user specific data, the tracking code tracks user activity on the webpage of the website channel, and the common code applies to two or more accounts and the account specific logic comprises instructions for updating content for an account of the two or more accounts. [0035]-[0036] describe an application executing which adjusts content of webpages for a plurality of users accessing a page, where the content is adjusted personally for each of the users. [0037] describes that the application includes a module which generates a profile and stores the profile in a database.
Claim 16 recites a method carried out by the system of Claim 3, and the claim is similarly rejected as obvious.
With regard to Claim 4, Alon teaches that the one or more user segments comprise a grouping of user identities having at least one shared user condition. [0059] describes a number of conditions regarding users which are used to cluster users.
Claim 17 recites a method carried out by the system of Claim 4, and the claim is similarly rejected as obvious.
With regard to Claim 7, Alon teaches accessing a lookup table comprising a third party identifier; and matching the third party identifier with a user identity. [0048] describes that third-party identifiers such as organizations and identifiers related to search activity can be identified and associated with a user for the purpose of personalization.
Claim 20 recites a method carried out by the system of Claim 7, and the claim is similarly rejected as obvious.
With regard to Claim 8, Alon teaches determining that a first user identity comprises an identifier that has previously been referenced by a second user identity within a same account; and merging the first user identity and the second user identity in response to determining a match between the identifier of the first user identity and the second user identity. [0057]-[0058] describe that tracking can be used to identify user contact details via other communication parties, as well as logins to other social networking sites. These details are then used as part of the personalization for the user.
Claim 21 recites a method carried out by the system of Claim 8, and the claim is similarly rejected as obvious.
With regard to Claim 9, Alon, in view of Bose teaches that a change to the personalization logic is consistent across the two or more channels after the first user identity and the second user identity have been merged. Alon teaches at [0058]-[0059] that external profile details can be used by the tracking component for the purpose of personalizing site content. Bose teaches at Col. 6, lines 27-52 that web and application servers personalize content across a web and application. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Bose with Alon, to expand personalization to additional channels beyond those of webpages.
Claim 22 recites a method carried out by the system of Claim 9, and the claim is similarly rejected as obvious.
With regard to Claim 11, Alon teaches that the one or more processing modules are located in an edge node. Fig. 1 shows that the application is accessed by a user communication device directly through a network connection.
Claim 24 recites a method carried out by the system of Claim 11, and the claim is similarly rejected as obvious.
Claims 2, 5, 6, 12, 13, 15, 18, 19, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Alon, in view of Bose, and in view of Niepert, et al., U.S. PGPUB No. 2017/0337587 (“Niepert”).
With regard to Claim 2, Alon, in view of Niepert teaches evaluating the one or more user conditions of the user to determine the one or more user segments comprises determining the one or more user segments via a constant time algorithm by pre-compiling logic to pre-define an output, wherein the pre-compiled logic is executed by a web service and is stored in a statically-compiled library, wherein the constant time algorithm is loaded in a library on a webserver and used by the method in real-time and a capped number of operations performed by the constant time algorithm is independent from the size of an input, wherein the input is at least one of: data provided with an event; an attribute of the user; geolocation data of the user; one or more user conditions; one or more user segments; one or more existing users; and one or more prior sessions recorded for the user.
Alon teaches clustering users into groups according to user attributes, conditions, geolocation, etc. as described at [0059]. Niepert teaches at [0013] that users can be mapped to their interests for the purpose of personalizing content in constant time. [0022]-[0023] describe that a categorization component maps request key values from content requests on a periodic basis, to pre-define a lookup table that is used to perform constant-time lookups. [0039]-[0041] describe that a look-up table is updated which stores a mapping of key values from content requests to a set of domain dependent terms for use by the personalization component. Personalization is carried out in constant time by taking this pre-defined segment information and performing a single operation of a table look-up, to determine personalized content matching the vocabulary terms in the look-up table. Feedback can be used to further update the model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Niepert with Alon and Bose. The use of the constant time personalization algorithm in Niepert reduces computational load when performing personalization in real time. Therefore, one of skill in the art would seek to implement website personalization using this type of algorithm, to improve the functioning of a personalization system by reducing the computational load needed to perform real-time personalization.
Claim 15 recites a method carried out by the system of Claim 2, and the claim is similarly rejected as obvious.
With regard to Claim 5, Niepert teaches updating the one or more user segments in response to a change in a qualifying user condition of the one or more user segments. [0041] describes that a user interaction component can determine feedback with which to exclude keywords from a vocabulary in response to user interactions. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Niepert with Alon and Bose, to reduce computational burden of real-time content personalization.
Claim 18 recites a method carried out by the system of Claim 5, and the claim is similarly rejected as obvious.
With regard to Claim 6, Bose teaches tracking the user through a different channel of the two or more channels; and compiling a global user identity for the user. Col. 6, lines 27-52 describes that user interaction with a website and an application can be monitored. Col. 8, lines 19-26 describe a user profile being accessed in order to collect information about a user for personalization purposes. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Bose with Alon and Niepert, to expand personalization to additional channels beyond those of webpages.
Claim 19 recites a method carried out by the system of Claim 6, and the claim is similarly rejected as obvious.
With regard to Claim 12, Alon teaches detecting a change in a user condition; and running a personalization logic for the user in response to the change in the user condition. [0074] describes that tracking occurs in real time to run the personalization, thereby indicating that the system detects changing user conditions, such as user behavior in navigating a page.
Claim 25 recites a method carried out by the system of Claim 12, and the claim is similarly rejected as obvious.
With regard to Claim 13, Alon teaches that the change in the user condition comprises at least one of a user visit to the at least one of the two or more channels and a request by a third party. [0074] describes that the real-time tracking is carried out when users visit a website.
Claim 26 recites a method carried out by the system of Claim 13, and the claim is similarly rejected as obvious.
Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Alon, in view of Bose, and in view of Choi, U.S. Patent No. 11,055,749 (“Choi”).
With regard to Claim 10, Choi teaches that the tracking code is installed as a single JavaScript snippet in the header of the webpage. Col. 6, lines 8-21 describe that tracking code can be included in a portion of a webpage as JavaScript included in a header. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Choi with Alon and Bose, as the use of script code thusly embedded in a page can enable tracking across multiple sites, thereby improving the system by increasing the tracking capabilities.
Claim 23 recites a method carried out by the system of Claim 10, and the claim is similarly rejected as obvious.

Response to Arguments
Applicant’s arguments have been considered but are moot, as the newly cited Bose reference cures any deficiencies in the previously cited references with regard to teaching or suggesting the elements of the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

12/15/2022